The defendant failed to preserve for appellate review his contention that the Supreme Court deprived him of both a fair trial and his Sixth Amendment right to present a defense by precluding defense counsel from questioning a certain prosecution witness as to whether the defendant smelled of alcohol or appeared intoxicated on the night of the subject altercation (see CPL 470.05 [2]; People v Haddock, 79 AD3d 1148 [2010]; People v Bernardez, 63 AD3d 1174 [2009]; People v Sims, 57 AD3d 1106, 1109 [2008]), and we decline to reach it in the exercise of our interest of justice jurisdiction. Furthermore, under the circumstances, defense counsel’s failure to specifically object when the Supreme Court sustained the prosecutor’s objections to such questions did not deprive the defendant of effective assistance of counsel (see People v Baldi, 54 NY2d 137, 147 [1981]). Rivera, J.P, Dickerson, Eng and Lott, JJ., concur.